Citation Nr: 0027043	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  94-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to April 
1972, and from August 1990 to August 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan.  In decisions of July 1996 and September 1998, the 
Board has previously remanded the appealed case to the RO for 
further development.  The case has now been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is manifested by 
complaints of pain, weakness, stiffness, swelling, give-way, 
locking, and fatigability; x-rays have revealed arthritis of 
the right knee; and the disability is productive of the 
functional equivalent of flexion limited to 30 degrees.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service connected right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5260 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his right knee 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

The clinical record includes service, private and VA clinical 
treatment and examination records and reports.  The record 
also includes statements and other correspondence from the 
veteran; and the transcript of an August 1994 hearing. 

A February 1992 medical evaluation board examination report 
shows that examination found that the right knee had a laxity 
in the lateral collateral and anterior cruciate.  The veteran 
had positive Lachman's and anterior drawers.  There was a 
trace of a pivot shift, however, the veteran was guarding.  
There was no effusion or tenderness in the joint lines.  
There was some patellar facet tenderness.  X-ray examination 
of the right knee showed some degenerative changes, noted as 
moderate.  There was no significant decrease in joint spaces 
as compared to the left side.  There were some irregularities 
on the retropatellar surface of the patella, consistent with 
previous trauma.  The report contains a diagnosis of 
degenerative arthritis with mild instability of the right 
knee.  

Private and VA clinical records in the 1990's show treatment 
for various disorders and complaints.  These records include 
complaints of right knee pain as well as give way.  In 
October 1996, the veteran reported complaints of  right knee 
give way, which he said caused him to fall.  

The report of an April 1997 VA orthopedic examination shows 
that a review of the claims file documented a history of knee 
injury in 1988 with two arthroscopic surgeries for a meniscal 
debridement.  This was followed by a reinjury in 1990, which 
was treated with physical therapy.  At that time, the veteran 
was found to have degenerative arthritis of the right knee.  
During the present examination, the veteran reported 
complaints of pain, soreness, aching and tenderness in the 
right knee.  He reported that he presently gets some give 
away sensation with the knee and occasional swelling.  The 
report noted that the veteran presently did wear a brace and 
was using a cane.  He was currently taking medication.  On 
examination, the veteran ambulated with a limp on the right 
side.  Examination of the knees showed that the veteran had 
some pain, aching, soreness and tenderness, and crepitation 
with motion.  Motion was from 0 to about 85 degrees of 
flexion.  There was no effusion during the examination.  The 
veteran had some medial and lateral joint line pain, and no 
instability was identified.  An associated report of X-ray 
examination noted that the right knee revealed early 
arthritic changes, and there was some calcification of the 
lateral semilunar cartilage.  The impression was arthritis.  
The examination report contains a final diagnosis of residual 
post-operative injury of the right knee with arthritis.  

The report of an October 1998 VA orthopedic examination shows 
that the veteran reported complaints of progressive problems 
since reinjuring his right knee during service in Desert 
Storm.  The veteran reported complaints of increasing pain, 
weakness, stiffness, swelling, give-way, locking, 
fatigability and lack of endurance.  The report noted that 
the veteran was given a brace in 1994 and in 1998.  He was 
now on crutches.  He took multiple medications in treatment.  
It was believed that the veteran had been out of work since 
1991.  The veteran reported that normal daily activities were 
now difficult because of the knee pain and give-way, and 
because he was on crutches.  

On examination, the veteran ambulated with crutches, and he 
had a brace on the right knee, which was removed.  The 
veteran had 1-2+ effusion of the knee.  He had pain, soreness 
and tenderness with motion.  Motion was from 0 to 80 degrees 
of flexion, both passively and actively, secondary to pain.  
The veteran had mediolateral joint line tenderness as well.  
The report noted that the veteran had limited motion due to 
pain.  The examiner noted that it was difficult to administer 
a good stress examination, but the examiner did not feel any 
instability to mediolateral or antero-posterior testing, 
which he indicated was similar to findings during the 1997 VA 
examination.  The examiner noted that the veteran did have a 
lot of pain and tenderness throughout the right knee and 
throughout the range of motion.  The examiner opined that 
this was appropriate to the veteran's pain and the findings 
were certainly appropriate to the severity of the injury.  
The examiner indicated that the knee did fatigue excessively 
and it did have some weakness secondary to the pain.  The 
report contains a diagnosis of residual post-operative injury 
of the right knee with arthritis.  An associated X-ray report 
contains an impression of minimal degenerative arthritic 
changes of the right knee with osteophyte formation.  That 
report indicated findings as well, that there was no 
fracture, dislocation or destructive bony change. 

A December 1998 VA report of MRI examination of the right 
knee includes findings that there were mild hypertrophic 
changes noted about the knee joint.  Joint effusion was 
identified.  The medial collateral, lateral collateral, 
anterior and posterior cruciate ligaments were all intact.  
There were other findings consistent with a tear.  The report 
contains an impression of tear of the posterior horn of the 
medial meniscus; degenerative change involving the lateral 
meniscus.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).  

Impairment of the knee may be rated under different 
diagnostic code criteria, depending on the manifestations of 
impairment.  Impairment of a knee involving recurrent 
subluxation or lateral instability is assigned a 30 percent 
evaluation when the disability is severe, a 20 percent 
evaluation when the disability is moderate, and a 10 percent 
evaluation when the disability is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Knee disability may be evaluated as to limitation of flexion 
or extension of the leg. Under Diagnostic Code 5260, 
limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, and a 10 percent 
evaluation when limitation is to 45 degrees.  Under 
Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when limitation is to 15 
degrees, and a 10 percent evaluation when limitation is to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, as explained below, 
it is the judgment of the Board that the record supports a 20 
percent evaluation for his service-connected right knee 
disability.  

In this regard, the Board has taken careful note of the 
recent examination reports discussed above.  As shown during 
the most recent examination in October 1998, the veteran's 
right knee disability is manifested by findings to include 1-
2+ effusion of the knee; and pain, soreness and tenderness 
with motion, which was limited to a range from 0 to 80 
degrees, both passively and actively, secondary to pain.  The 
veteran had mediolateral joint line tenderness, the examiner 
did not feel any instability to mediolateral or antero-
posterior testing, which he indicated was similar to findings 
during the 1997 VA examination.  The examiner in the October 
1998 VA examination noted that the veteran did have a lot of 
pain and tenderness throughout the right knee and throughout 
the range of motion, which was appropriate to the severity of 
the injury.  The October 1998 VA examination findings 
included that the knee did fatigue excessively and it did 
have some weakness secondary to the pain.  The X-ray findings 
show that the right knee also manifests arthritis.  The 
veteran reports complaints of increasing pain, weakness, 
stiffness, swelling, give-way, locking, fatigability and lack 
of endurance.

The Board has reviewed the considerations set forth in 38 
C.F.R. §§ 4.40, 4.45, as required by DeLuca, and finds that 
an evaluation of 20 percent is warranted in light of those 
provisions.  The VA examiner in October 1998 reported that 
right knee symptoms included swelling, pain, soreness and 
tenderness with motion, with limitation of motion secondary 
to pain.  That range of motion was from 0 to 80.  The veteran 
was found to have a lot of pain and tenderness throughout the 
right knee and throughout the range of motion.  The findings 
included that the knee did fatigue excessively and it did 
have some weakness secondary to the pain.  These findings 
show similar but worsening symptoms since the April 1997 VA 
examination.  The undersigned takes note of these findings, 
and the veteran's credible and consistent complaints of 
increasing pain, weakness, stiffness, swelling, give-way, 
locking, fatigability and lack of endurance.  Despite the 
fact that the examiner did not quantify the functional loss 
due to pain, the Board finds that on the basis of the 
foregoing, and after resolving reasonable doubt in the 
veteran's favor, a 20 percent rating under Diagnostic Code 
5260 should be assigned given the effect of the disability on 
the veteran's functioning and the pain the disability is 
causing.

The Board does not find, however, symptomatology to warrant 
an evaluation in excess of 20 percent under Diagnostic Code 
5260, or any other relevant criteria.  The Board notes that 
an evaluation greater than 20 percent is not warranted under 
the diagnostic criteria based on limitation of motion 
pursuant to Diagnostic Codes 5260 or 5261.  Even after 
consideration of DeLuca, there is no showing of a limitation 
of range of motion, with flexion or extension limited to an 
extent that meets the criteria necessary for an evaluation in 
excess of 20 percent.  

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).

Precedent opinions by the VA General Counsel provide that 
separate ratings may be assigned for knee instability (Code 
5257) and arthritis with limitation of motion (Codes 5003, 
5010).  VAOPGCPREC 9-98 and 23-97.  As noted, the veteran has 
been diagnosed with arthritis of the right knee.  The record 
does not show, however, that the right knee is currently 
rated for manifestations of instability.  Nor does the record 
show current evidence of instability, which could be rated 
under Diagnostic Code 5257.  Although there was early 
evidence in 1992 indicating instability, the two most recent 
VA examinations discussed above consistently do not show any 
current instability in the right knee.  Therefore, the right 
knee disorder may not be evaluated separately on the basis of 
instability and limitation of motion.  Therefore, an increase 
or separate  evaluation pursuant to Diagnostic Code 5257 is 
not warranted.  See VA O.G.C. Prec. Op. No. 23-97. 
 
As there is no clinical evidence of ankylosis, there is no 
basis for an evaluation under provisions of Diagnostic Code 
5256, which provides for evaluation for knee ankylosis.  
Also, the examination findings do not show impairment of the 
tibia and fibula with nonunion, with loose motion, requiring 
a brace, as to warrant an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  The Board has also considered 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258, for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  However, the 
examination findings do not show any evidence of locking.

The veteran has indicated that his right knee disability has 
made normal daily activities difficult, due to his knee pain 
and the give-way and because he is on crutches.  
Nevertheless, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1999).  The current evidence of record 
does not demonstrate that the veteran's service-connected 
right knee disability has resulted in frequent periods of 
hospitalization or marked interference with employment.  Id.  
It is undisputed that the veteran's right knee disability has 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
specified disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).

Further, the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107 (West 1991), but finds that 
there is not an approximate balance of positive and negative 
evidence on the merits to warrant an increase over that 
granted herein.


ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 20 percent for a right 
knee disability, is granted.


		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

 

